





Exhibit 10














DATED
July 30, 2019


OEP TIRE RUSSIA L.P.
as the Seller


TITAN LUXEMBOURG S.À R.L.
as the Purchaser
and solely for purposes of Sections 5.15 and 5.16, and Section 4 as such section
relates to Sections 5.15 and 5.16:
OEP II Partners Co-Invest, L.P.
as the Co-Invest
One Equity Partners V, L.P.
as OEP V


SALE PURCHASE AGREEMENT






--------------------------------------------------------------------------------











THIS SALE PURCHASE AGREEMENT is made on July 30, 2019
BETWEEN:
(1)
OEP Tire Russia L.P., an exempted limited partnership incorporated under the
laws of the Cayman Islands (the “Seller”);

(2)
Titan Luxembourg S.à r.l., a private limited liability company (société à
responsabilité limitée) incorporated under the laws of the Grand Duchy of
Luxembourg, having its address at 412F, route d'Esch, L-1030 Luxembourg, Grand
Duchy of Luxembourg and registered in the R.C.S. Luxembourg under number B
65.633 (the “Purchaser”);

(3)
solely for purposes of Sections 5.15 and 5.16, and Section 4 as such section
relates to Sections 5.15 and 5.16, OEP II Partners Co-Invest, L.P. (the
“Co-Invest”); and

(4)
solely for purposes of Sections 5.15 and 5.16, and Section 4 as such section
relates to Sections 5.15 and 5.16, One Equity Partners V, L.P. (“OEP V” and
together with Co-Invest and Seller, the “Seller Group”).

The parties to this Agreement are hereinafter collectively referred to as the
“Parties” and individually as a “Party”.
RECITALS:
(1)
OEP 11 Coöperatief U.A., a cooperative with exclusion of liability (coöperatie
met uitsluiting van aansprakelijkheid) having its seat in the municipality of
Amsterdam, its address at Herengracht 466, 1017 CA Amsterdam, the Netherlands
and registered in the trade register under number 57627843 (the “Cooperative”).

(2)
The Seller, in its capacity as sole member of the Cooperative, holds the sole
membership in the Cooperative (the “Membership”), and is entitled to the
complete membership interest (including all interest, rights and obligations
attached thereto and/or in relation thereto) in the Cooperative (together, the
“Membership Interest”).

(3)
Titan Tire Russia B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) having its seat in Amsterdam, its
address at Prinses Margrietplantsoen 88, WTC Toren E, 23rd floor, 2595 BR The
Hague, the Netherlands and registered in the trade register under number
58036008 (the “Company”).

(4)
The Cooperative is the holder of three thousand (3,000) paid-up shares class B
in the share capital of the Company (constituting 21.43% of the total issued and
paid-up share capital of the Company), each with a nominal value of one United
States dollar (USD 1), numbered B-1 up to and including B-3,000 (the “Shares”).
The Shares are registered in the name of the Cooperative.

(5)
The Cooperative and the Purchaser, among others, entered into the Shareholders’
Agreement originally dated 9 July 2013, as amended, restated, supplemented or
otherwise modified from time to time (the “Shareholders Agreement”).

Capitalised terms used in this deed shall have the meaning ascribed to them in
the Shareholders Agreement, unless otherwise defined in this Agreement.
(6)
In order to comply with the Shareholders Agreement and the Settlement Put Option
the Seller wishes to sell to the Purchaser and the Purchaser wishes to purchase
from the Seller the Membership and attached Membership Interest, subject to the
terms and conditions of this Agreement.

IT IS AGREED as follows:
1.
Sale and purchase of the MEMBERSHIP AND ATTACHED MEMBERSHIP INTEREST

1.1
Subject to and upon the terms and conditions of this Agreement and the
Shareholders Agreement, the Seller hereby sells the Membership and attached
Membership Interest to the Purchaser free from any Encumbrances (other than
those imposed by applicable Law) and together with all rights attached thereto,
and the Purchaser





--------------------------------------------------------------------------------





hereby purchases the Membership and attached Membership Interest from the
Seller.
1.2
The assignment and transfer of title to the Membership and attached Membership
Interest to the Purchaser shall take place on the earlier of (i) such date
specified by the Purchaser and (ii) July 31, 2019 (the “Completion Date”), as
applicable, by execution of the related private deed of transfer membership (the
“Deed of Transfer”) in accordance with the provisions of clause 3.

2.
Consideration

The consideration (including agreed accrued interest) payable by the Purchaser
for the Membership and attached Membership Interest (the “Purchase Price”) is an
amount equal to (i) 44,079,843.00 United States dollars (USD 44,079,843.00) and
interest thereon accruing following October 4, 2018 at a rate of eight percent
(8%) less (ii) the Outstanding OEP Payables (as defined herein).
3.
Completion

3.1
On the Completion Date, the Seller and the Purchaser shall duly execute (or
shall cause to be duly executed and delivered):

3.1.1
consent letter(s), approval(s), corporate resolutions and powers of attorney, if
and as applicable, in the agreed form;

3.1.2
written resignations in the agreed form of the relevant managing director(s)
and/or supervisory director(s) of the Coopererative to take effect upon
Completion; and

3.1.3
written resignations in the agreed form of all of the managing director(s)
and/or supervisory director(s) of the Company to take effect upon Completion.



In May 2019, the Purchaser has paid to the Seller part of the Purchase Price
consisting of an amount of sixteen million United States dollars (USD
16,000,000). As a consequence the aggregate remaining Purchase Price shall be an
amount equal to (i) 30,166,691.20 United States dollars (USD 30,166,691.20) and
interest thereon accruing following May 8, 2019 at a rate of 6,611.88 United
States dollars (USD 6,611.88) per day less (ii) the Outstanding OEP Payables
(the “Remaining Purchase Price”).
Ultimately on the Completion Date, the Purchaser shall pay the Remaining
Purchase Price by wire transfer into the bank account in the name of the Seller
as follows:
Bank Name:    JP Morgan Chase
ABA #:    021000021
Account Name:    OEP Tire Russia L.P.
Account #:    478190593
Reference:    Sale of Cooperative
3.2
Upon completion of the steps set out in clauses 3.1, the Seller and the
Purchaser shall ensure that they and (the authorised representative of) the
Cooperative execute the Deed of Transfer. The Parties shall ensure that the
Cooperative (i) accepts the Purchaser as the new member of the Cooperative and
(ii) acknowledges the transfer and assignment of the Membership and attached
Membership Interest.

3.3
Immediately after the Completion, the Purchaser shall pay, or cause to be paid,
the Outstanding OEP Payables by wire transfer into the bank account in the name
of the applicable payee as follows:

Name:    OEP Capital Advisors, L.P.
Bank Name:    First Republic Bank
ABA #:    321081669
Account Name:    OEP Capital Advisors LP (Checking Account)
Account #:    80007242201
Reference:    Sale of Cooperative


Name:    One Equity Partners V, L.P.
Bank Name:    JP Morgan Chase
ABA #:    071000013
Account Name:    One Equity Partners V, L.P.




--------------------------------------------------------------------------------





Account #:    469793314
Reference:    Sale of Cooperative


Name:    One Equity Partners Secondary Fund, L.P.
Bank Name:    JP Morgan Chase
ABA #:    021000021
Account Name:    One Equity Partners Secondary Fund LP
Account #:    626426535
Reference:    Sale of Cooperative


Name:    OEP JPMC Heritage Parent LLC
Bank Name:    JP Morgan Chase
ABA #:    071000013
Account Name:    OEP Parent
Account #:    844005306
Reference:    Sale of Cooperative


4.
Liability for the Warranties

4.1
The Seller warrants that the Warranties (other than those in Sections 5.15 and
5.16) are true and correct in all material respects on the date of this
Agreement and will be true and correct in all material respects on the
Completion Date. The Seller Group warrants that the Warranties set forth in
Sections 5.15 and 5.16 are true and correct in all material respects on the date
of this Agreement and will be true and correct in all material respects on the
Completion Date.



4.2
The Warranties (other than those in Sections 5.15 and 5.16) constitute an
express allocation of risk between the Purchaser and the Seller. Any Warranty
(other than those in Sections 5.15 and 5.16) being untrue or incorrect in any
material respect shall be for the account and risk of the Seller. The Warranties
set forth in Sections 5.15 and 5.16 constitute an express allocation of risk
between the Purchaser and the Seller Group. Any Warranty set forth in Sections
5.15 and 5.16 being untrue or incorrect in any material respect shall be for the
account and risk of the Seller Group.



4.3
The Warranties shall survive the Completion for a period of fifteen (15) months
after the Completion Date, after which they shall expire and be of no further
force or effect, except that any claims asserted in good faith with reasonable
specificity (to the extent known at such time) and in writing by notice from the
Purchaser to the Seller Group prior to the expiration date of such survival
period shall not thereafter be barred by the expiration of such survival period
and such claims shall survive until finally resolved.



4.4
In the event of a Breach, the Seller, and solely in the case of Sections 5.15
and 5.16 the Seller Group, shall pay to the Purchaser, or to any other person
designated by the Purchaser, at the Purchaser's election (i) an amount equal to
the amount necessary to place the Cooperative in the position in which it would
have been if the relevant Breach had not occurred or (ii) the actual amount of
damages (schade) suffered or incurred by the Purchaser in respect of such
Breach; provided, however, that in no event will the Seller Group’s aggregate
liability pursuant to this Section 4 exceed the Purchase Price. Each of the
Purchaser and, from and after the Completion Date, the Cooperative shall use its
reasonable best efforts to pursue promptly any claims or rights it may have
against all third parties which would reduce the amount of damages for which
recovery is provided hereunder and use its reasonable best efforts to mitigate
damages.



4.5
The remedy provided for in this Section 4 shall be the sole and exclusive remedy
following the Completion Date for any Breach of the Warranties.



5.
Warranties



5.1
The Seller is a company duly established under the laws of the Cayman Islands
and has the power and authority to own its assets and to conduct the business
which it conducts and/or proposes to conduct. The Cooperative





--------------------------------------------------------------------------------





is a company duly established under the laws of the Netherlands and has the
power and authority to own its assets and to conduct the business which it
currently conducts.


5.2
The Seller has the power (a) to enter into, exercise its rights and perform and
comply with its obligations hereunder and under Clauses 19, 20, 22 and 29 of the
Shareholders Agreement (the “Obligations”).

5.3
The Seller has not granted any rights to purchase or otherwise acquire the
Membership Interests to anyone but the Purchaser.



5.4
The Seller has not been declared bankrupt (failliet), nor has a suspension of
payment (surséance van betaling) been declared, nor have any requests thereto
been filed.



5.5
All actions, conditions and things required to be taken, fulfilled and done
(including the obtaining of necessary consents) in order (a) to enable the
Seller to lawfully enter into, exercise its rights and perform and comply with
its obligations under this Agreement, and (b) to make this Agreement and the
Shareholders Agreement admissible in evidence in the courts of the jurisdiction
in which it is incorporated have been taken, fulfilled and done.



5.6
The Seller’s entry into, exercise of its rights and/or performance of or
compliance with its respective obligations under this Agreement and the
Obligations and the sale of the Membership Interest do not and will not violate
or exceed any restriction imposed by (a) any law to which the Seller is subject
or (b) the Seller’s memorandum or articles of association or, as the case may
be, certificate of incorporation or bye-laws/statutes.



5.7
The Seller’s obligations under this Agreement and the Obligations are valid,
binding and enforceable.



5.8
The Seller’s entry into, exercise of its rights and/or performance of or
compliance with its obligations under this Agreement and the Obligations and the
sale of the Membership Interest do not and will not violate any agreement to
which the Seller is a party which is binding on its assets.



5.9
The Membership Interest constitutes the whole membership interest of the
Cooperative.



5.10
The Membership Interest has been validly issued, is fully paid up and is free
from any Encumbrances.



5.11
There is no option, right to acquire, mortgage, charge, pledge, lien or other
form of security or Encumbrance or equity on, over or affecting the Membership
Interest and there is no commitment to give or create any Encumbrance on or over
the Membership Interest and no person has claimed to be entitled to such
Encumbrance.



5.12
The Cooperative has never engaged in the carrying on of any trade or business or
in any activities of any sort except in connection with its incorporation, the
appointment of its officers and the filing of documents pursuant to the laws of
the Netherlands and accordingly the Cooperative:



5.12.1
does not have, and never has had, any indebtedness, Encumbrances, debentures,
guarantees or other commitments or liabilities (past, present or future, actual
or contingent) outstanding (save in connection with (x) that certain cost
sharing agreement between the Cooperative and an affiliate of Seller, all of
which has been or will be fully satisfied prior to or upon the Completion, and
(y) the Shareholders Agreement and the Transaction Documents);



5.12.2
does not have, and never has had, any employees;



5.12.3
is not, and has never been, a party to any contract (except for (x) that certain
cost sharing agreement between the Cooperative and an affiliate of Seller, which
has been or will be terminated upon the Completion, and (y) the Shareholders
Agreement and the Transaction Documents to which it is a party);







--------------------------------------------------------------------------------





5.12.4
has never given any power of attorney (save as contemplated by any Transaction
Document);



5.12.5
is not, and has never been, a party to any litigation or arbitration
proceedings;



5.12.6
is not, and has never been, the lessee of any property; and



5.12.7
save in respect of any Membership Interests, is not and has never been, the
owner of, or interested in, any assets whatsoever including, without limitation,
the share capital of any other body corporate that is engaging in carrying on
any trade or business.



5.13
The record books of the Cooperative have been properly kept, are in its
possessions and contain an accurate and complete record of the matters which
should be dealt with in those books in accordance with the laws of the
Netherlands, and no notice alleging that any of them is incorrect or should be
rectified has been received.



5.14
All returns, particulars, resolutions and other documents required to be filed
by the Seller under the Applicable Law have been duly filed and all legal
requirements in connection with the formation of the Cooperative and issues of
its shares have been satisfied.



5.15
The Cooperative’s sole activities have been to acquire and hold the Shares (and
activities related thereto) and to maintain its existence as a cooperative, and
the Cooperative has no liabilities except (x) related to its ownership of the
Shares and as a party to agreements related thereto and (y) incurred in the
ordinary course related to maintaining its existence as a cooperative and
customary related activities; provided that, for the avoidance of doubt, no
representation is made in this Section 5.15 with respect to Taxes which are
exclusively covered in Section 5.16.



5.16
The Cooperative has filed (or has had filed on its behalf) all Tax returns
required to have been filed by it and all such Tax returns are true, correct and
complete in all respects, and the Cooperative has paid all amounts of Taxes
imposed on it that are due and payable prior to the Completion Date (whether or
not shown as due and owing on such Tax returns).



6.
Termination



6.1
This Agreement may be terminated at any time before Completion solely by mutual
written consent between the Parties.

6.2
If this Agreement is terminated pursuant to clause 6.1,



6.2.1
all rights and obligations of the Parties under this Agreement shall end except
for this clause 6.2 and clauses 7 (Confidentiality) and 8 (General provisions),
which will remain in full force and effect; and

6.2.2
a Party shall not be relieved from liability for a breach prior to termination
of any of its warranties, covenants, indemnity or other obligations in this
Agreement.



7.
Confidentiality



7.1
Each Party shall treat as strictly confidential, and not disclose or use, any
information relating to this Agreement or any ancillary agreements thereto,
including the negotiations thereof, unless disclosure (i) is required by any
law, court, regulatory authority, (ii) or reasonably necessary in order to
obtain advice from any professional advisor or within the relevant party's group
or (iii) would be permitted under Section 29.2-29.6 of the Shareholders
Agreement. For the avoidance of doubt, the parties hereto acknowledge and agree
that the Purchaser and its affiliates shall be permitted to disclose and make
public any information required by any applicable securities laws or rules of an
applicable stock exchange or similar regulatory authority.



7.2
Each Party shall ensure that its shareholders, subsidiaries, participations, and
the executive and non-executive





--------------------------------------------------------------------------------





directors, employees and advisors of the relevant Party's group shall observe
the restrictions in clause 7.1 as if directly a party to this Agreement.


8.
General provisions



8.1
The Parties shall sign all such further documents and shall perform all further
acts as reasonably necessary for the purpose of satisfying their respective
obligations under this Agreement.



8.2
This Agreement, together with the Deed of Transfer and the Shareholders
Agreement, constitutes the entire agreement between the Parties relating to the
sale and purchase of the Membership and attached Membership Interest and
supersedes any earlier agreements between the Parties with respect to the
subject made hereof, whether in writing or oral.



8.3
This Agreement may only be amended in writing.



8.4
This Agreement may be executed in any number of counterparts.



8.5
The Parties waive their rights to rescind (ontbinden) this Agreement after
Completion on the basis of section 6:265 of the Dutch Civil Code or otherwise.



8.6
The Parties exclude the applicability of Title 1 Book 7 and section 6:89 of the
Dutch Civil Code.



8.7
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
Any such invalid or unenforceable provision shall be replaced or be deemed to be
replaced with a provision that is valid and enforceable and reflects as closely
as possible the intent of the invalid or unenforceable provision.



8.8
This Agreement is governed by the laws of the Netherlands without regard to any
conflict of law rules under Netherlands private international law.



8.9
All disputes arising out of or in connection with this Agreement shall in the
first instance be submitted to the court of first instance (rechtbank) in
Amsterdam, the Netherlands, and shall not be submitted to any other court,
without prejudice to the right of appeal (hoger beroep) and cassation
(cassatie).

(signature page to follow)








--------------------------------------------------------------------------------






THUS AGREED AND SIGNED ON THE DATE FIRST WRITTEN ABOVE,
OEP Tire Russia L.P.,
For and on behalf of One Equity Partners V, L.P.,
by its general partner OEP Secondary GP SPV Ltd.
 
/s/ David Han
By: David Han
Title: Director

OEP Tire Russia L.P.,
For and on behalf of OEP II Partners Co-Invest,
L.P., by its general partner OEP II Partners Co- 
Invest GP, LTD.
 
/s/ David Han
By: David Han
Title: Director



(Signature Page to Sale Purchase Agreement)



--------------------------------------------------------------------------------





Titan Luxembourg S.à r.l.
/s/ Paul G. Reitz
 
/s/ Michael G. Troyanovich
By:Paul G. Reitz
Title:A Manager
 
By:Michael G. Troyanovich
Title:A Manager



(Signature Page to Sale Purchase Agreement)



--------------------------------------------------------------------------------







SOLELY FOR PURPOSES OF SECTIONS 5.15 AND 5.16, AND SECTION 4 AS SUCH SECTION
RELATES TO SECTIONS 5.15 AND 5.16


OEP II Partners Co-Invest, L.P.,
by its general partner OEP II Partners Co-Invest
GP, LTD.
 
/s/ David Han
By:    David Han
Title: Director



One Equity Partners V, L.P.,
by its general partner OEP Secondary GP SPV
Ltd.
 
/s/ David Han
By:    David Han
Title: Director



(Signature Page to Sale Purchase Agreement)



--------------------------------------------------------------------------------






SCHEDULE
1.
Interpretation



1.1.
In this Agreement, unless otherwise specified:



1.1.1.
reference to a person shall include reference to any individual, company,
association, partnership or joint venture;



1.1.2.
reference to “include” and “including” shall be treated as reference to “include
without limitation” or “including without limitation”; and



1.1.3.
unless the context requires otherwise, “or” is used in the inclusive sense of
“and/or”.



1.2.
In this Agreement capitalised terms have the meaning set out below.



“Agreement” means this sale purchase agreement, including all schedules;
“Breach” means a Warranty being untrue or inaccurate in any material respect on
the date on which the relevant Warranty is given;
“Business Day” means a day on which banks in Amsterdam are open for normal
banking business excluding Saturdays, Sundays and public holidays;
“Event” means any transaction, event, circumstance, act or omission whatsoever,
including the death or dissolution or liquidation of any person, and the
execution or performance of the Agreement;
“Law” means any applicable statute, law, treaty, ordinance, order, rule,
directive, regulation, code, executive order, injunction, judgment, decree or
other requirement of any Governmental Authority;
“Outstanding OEP Payables” means an amount in United States dollars equal to (i)
Forty Thousand Seven Hundred Twenty Three and 12/100 Euros (EUR 40,723.12) due
to OEP Capital Advisors, L.P., (ii) Eighty One Thousand Four Hundred Thirteen
and 11/100 Euros (EUR 81,413.11) due to OEP V, (iii) One Hundred Twenty Three
Thousand Four Hundred Seventy One and 88/100 Euros (EUR 123,471.88) due to One
Equity Partners Secondary Fund, L.P., and (iv) Three Thousand Twenty Five Euros
(EUR 3,025.00) due to OEP JPMC Heritage Parent LLC. For purposes of calculating
the Outstanding OEP Payables, amounts not in United States dollars shall be
converted from Euros to United States dollars at the exchange rate as published
in the Wall Street Journal, Eastern Edition, as of the Business Day prior to the
Completion Date.
“Warranties” means the warranties given by the Seller (and, solely in the case
of the Warranties set forth in Sections 5.15 and 5.16, the Seller Group), in
each case as of the date of this Agreement and as of the Completion Date as set
out in clause 5.
* * *




